Citation Nr: 1109379	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, and from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied service connection for hypertension; although properly notified of the denial, the Veteran did not appeal.

2.  Evidence associated with the claims file subsequent to the November 1993 rating decision includes relevant service department records that were not before VA when it decided the claim for service connection for hypertension in November 1993.  

CONCLUSIONS OF LAW

1.  The November 1993 RO rating decision that denied the Veteran's service connection claim for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the RO's November 1993 decision which denied service connection for hypertension is new and material and the claim for service connection for hypertension is reopened for reconsideration.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a)(c)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for reopening the Veteran's claim for service connection for hypertension without detriment to the due process rights of the Veteran.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim for service connection.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

The Board also observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service treatment records that are related to a claimed in-service event.  Id.  

The Veteran seeks service connection for hypertension.  The RO previously considered and denied the Veteran's claim for service connection for hypertension in a November 1993 rating decision as the RO found that the evidence did not show any complaint or treatment for hypertension in service.  Subsequently, in a letter dated in November 1993, the RO informed the Veteran of the prior final decision, but the Veteran did not appeal this decision.  As such, it has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

The last prior final decision denying the Veteran's claim for service connection for hypertension was the November 1993 rating decision.  Rating decisions dated in June 2004 and September 2005 considering whether new and material evidence had been received to reopen the Veteran's service connection claim for hypertension are not the prior final decision in this case because after each decision the Veteran filed a new claim within 12 months which could be construed as a Notice of Disagreement with the June 2004 and September 2005 rating decisions.  See 38 U.S.C.A. § 7105(c) (stating agency review or determination becomes final after one year if claimant does not file a Notice of Disagreement within 12 months of agency decision).  

At the time of the November 1993 rating decision the evidence of record consisted of partial service treatment records; service personnel records; private medical records from Grady Memorial Hospital dated from October 1970 to November 1970; VA medical records dated in June 1971 and from May 1990 to July 1993; and the reports of VA examinations in February 1972, May 1979, and July 1993 for other conditions.

In December 2003, the Veteran filed to reopen his service connection claim for hypertension.  Relevant evidence added to the claims file since the November 1993 denial includes: additional service treatment records from his second period of active duty and VA medical records dated from February 1998 to November 2006.

There is no explanation found in the claims file describing when specifically the lost service treatment records were found.  The March 2006 rating decision now on appeal indicated that the service treatment records had been discovered and considered by the RO.

The evidence submitted subsequent to the November 1993 rating decision is new, in that it was not previously of record and is also material.  As noted above, the claim was initially denied as the RO found that the evidence did not show any treatment for hypertension in service.  Subsequent to the final November 1993 decision, service treatment records were found.  There is no suggestion in the record that these records were lost through any fault of the Veteran.  Moreover, these service treatment records are relevant because they show elevated blood pressure readings from approximately December 1974 to April 1975 when the Veteran was given a five-day blood pressure check.

Therefore, the evidence submitted since the final November 1993 rating decision contains service department records, more specifically relevant service treatment records, that were not available at the time of the prior final adjudication of the Veteran's claim.  Accordingly, the Board finds that the claim for service connection for hypertension is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  


ORDER

New and material evidence having been submitted, the claim for service connection for hypertension is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran essentially has claimed that his hypertension disorder is related to his military service.  He reported that he exhibited and was treated for elevated blood pressure during his second period of active service and medical records in the claims file indicate such a condition continued following his separation from active duty.  

At the outset, the Board observes that for VA purposes, hypertension means that the diastolic pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Service treatment records show that the Veteran's blood pressure registered normal during his April 1968 induction examination (108/70).  No discharge examination is found in the claims file for the Veteran's first period of active duty which ended in May 1970.  However, the following month a VA medical record dated in June 1970 shows the Veteran had an elevated blood pressure reading of 140/102.  On his April 1973 reenlistment examination, when he entered his second period of active duty, the Veteran's blood pressure was a more normal 124/80.  

Subsequent service treatment records during his second period of active duty show blood pressure readings of: 138/98 (in December 1974); 138/90 (in December 1974); 138/96 (sitting in December 1974); 138/98 (standing in December 1974); 134/96 (in January 1975); 140/102 (in January 1975); and 118/92 (in February 1975).  After the Veteran had complained of reoccurring episodes of chest pains, 27 blood pressure readings were taken from April 21, 1975 to April 25, 1975.  On these readings, the systolic pressure never exceeded 140mm and the diastolic pressure only reached 90mm twice (140/90 and 120/90).  At the completion of the five-day testing, the Veteran's blood pressure was noted as within normal limits.  

During his May 1976 discharge examination, which failed to note any hypertension disorder, the Veteran's blood pressure registered 114/62.  However, on his contemporaneous report of medical history the Veteran checked the "yes" box when asked whether he ever had or now had high or low blood pressure.  

Post-service, no formal hypertension diagnosis is found in the medical records associated with the claims file.  However, VA medical records in 1990, 1992 and 1993 show elevated blood pressure readings.  A July 1993 VA record shows a blood pressure reading of 144/92 and a diagnostic impression to rule out hypertension.  A subsequent July 1993 VA record revealed a diagnostic impression of hypertension and that the Veteran was taking medications for hypertension.  

Hypertension was assessed during the Veteran's May 2000 annual physical at VA.  Prior and subsequent VA medical records indicate high blood pressure.  For example, the Veteran's blood pressure registered 177/96 in April 1998; 208/100 in July 1998; and 100/66 in November 2006.  Several VA records indicate that the Veteran had a prior history of hypertension.

Given the above and in consideration of the heightened duty to assist, the Board finds that fulfillment of VA's duty to assist requires the provision of a medical examination and opinion in this case.  VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical examination and/or medical opinion is necessary when there is: (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

VA treatment records show that the Veteran has a continuing problem with hypertension.  Service treatment records show a series of elevated blood pressure readings in 1974 and 1975 during his second period of active service.  As such, there is an indication that the Veteran's assessed hypertension may be associated with military service through a continuity of his high blood pressure symptomatology.  However, there is not sufficient competent credible lay or medical evidence to render a decision regarding his entitlement to service connection.  As noted above, his May 1976 final discharge examination failed to note any hypertension disorder and his blood pressure registered 114/62 at that time.  A remand, therefore, is necessary to arrange for the Veteran to undergo an appropriate examination and for an etiology opinion to be rendered regarding his hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his hypertension and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Atlanta VAMC, for the period from November 2006 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his hypertension.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  Based on examination findings, as well as a review of the record, the examiner is requested to render an opinion with respect to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was incurred during or as a result of service, or is otherwise etiologically related to service.  

A complete rationale must be given for all opinions and conclusions expressed.

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


